Dear Senator Long,
¶ 0 This office has received your request for an official Opinion in which you asked, in effect, the following question:
Does drain cleaning fall within the definition of plumbing underthe Plumbing License Law of 1955, 59 O.S. 1991 and Supp. 1995,§§ 1001-1022?
¶ 1 The Plumbing License Law of 1955 defines "plumbing" as:
  a. [A]ll piping, fixtures, appurtenances and appliances for, and in connection with, a supply of water within or adjacent to any building, structure, or conveyance, on the premises and to the connection with a water main or other source of supply,
  b. all piping, fixtures, appurtenances and appliances for sanitary drainage or storm drainage facilities, including venting systems for such facilities, within or adjacent to any building, structure, or conveyance, on the premises and to the connection with a public disposal system or other acceptable terminal, and
  c. the installation, repair, maintenance and renovation of all piping, fixtures, appurtenances and appliances for a supply of water, or for the disposal of waste water, liquid waste, or sewage within or adjacent to any building, structure, or conveyance, on the premises and to the source of supply of water or point of disposal of wastes[.]
59 O.S. Supp. 1995, § 1003[59-1003](9) (emphasis added).
¶ 2 A review of Oklahoma case law shows no published decisions addressing drain cleaning or the scope of the definition of plumbing. Attorney General Opinion 67-427, however, addressed a similar issue — whether sewer cleaning was included in the definition of plumbing. Both the analysis used and the conclusion arrived at in 67-427 are equally applicable to this question.
¶ 3 Attorney General Opinion 67-427 addressed whether sewer cleaning was considered plumbing and focused on the language within the definition of plumbing regarding repair or maintenance and the activities involved in cleaning a sewer line. The Opinion, based on conversations with Health Department officials, characterized cleaning a sewer line as either entry through a self made break in the pipe or through an existing opening built into the line to allow unclogging. It stated that when a self made break in the pipe was used, closing that break clearly fell within the definition of repair. Further, when no repair of the pipe was required, the Opinion determined the unclogging activity was maintenance "to keep or preserve in good condition" the plumbing fixtures. Opinion 67-427 concluded that the activities necessary for sewer cleaning fell within the definition of plumbing as either the repair or maintenance of a sewer line.
¶ 4 Applying the analysis of Attorney General Opinion 67-427, drain cleaning may or may not require repair of existing plumbing fixtures; however, the clear intent of cleaning is to keep or preserve the existing fixtures in good condition. Thus, even when repair is not required, drain cleaning would be considered maintenance under the Plumbing License Law of 1955.1
¶ 5 It is, therefore, the official Opinion of the AttorneyGeneral that:
Drain cleaning falls within the definition of plumbing under thePlumbing License Law of 1955, 59 O.S. 1991 and Supp. 1995, §§1001-1022.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
KEVIN NELSON ASSISTANT ATTORNEY GENERAL
1 While drain cleaning falls within the definition of plumbing, some activities, including minor repairs, are excluded from the provisions of the Plumbing License Law of 1955 and are listed at 59 O.S. 1991, § 1017[59-1017].